Citation Nr: 1705784	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  11-27 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residual impairment associated with a right ankle ligament repair at Rose Surgical Center in October 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from March 1990 to August 1990 and from March 1992 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).


FINDING OF FACT

The October 2008 surgical procedure the Veteran underwent on his right ankle was performed on a fee basis and was not provided by a VA employee or at a VA facility.


CONCLUSION OF LAW

The Veteran has not presented a valid claim under 38 U.S.C.A. § 1151 for residual impairment associated with a right ankle ligament repair at Rose Surgical Center in October 2008.  38 U.S.C.A. §§ 1151, 1701(3)(A), 1703 (West 2014); 38 C.F.R. § 3.361 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).

A standard January 2010 letter satisfied the duty to notify provisions.  The Veteran has not alleged that the notice in this case was inadequate, and the Board further observes that the VCAA has no applicability where the law is dispositive.            See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

Records of the surgical procedure at issue have been obtained.  Pre-operative and post-operative treatment records have also been obtained, both from VA and from private medical providers.  The Veteran has not identified any additional pertinent evidence or information that is currently outstanding.  The Board finds that there is no indication that any failure on the part of VA to provide additional notice or assistance would affect the outcome of this case; any such error is harmless.         See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Veteran seeks compensation under 38 U.S.C.A. § 1151 for residual impairment associated with a right ankle ligament repair at Rose Surgical Center in October 2008.  Specifically, he asserts that the wrong ligament or tendon was cut during the surgical procedure.  Although sympathetic to the Veteran's contentions, the Board finds that this claim must be denied based on a lack of legal entitlement under the law.

Compensation shall be awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability were service connected.  For the purposes of this section, a disability is a "qualifying additional disability" if the disability was not the result of the veteran's willful misconduct, and the disability was caused by hospital care, medical or surgical treatment, or examination furnished to the veteran under any law administered by the Secretary, "either by a Department employee or in a Department facility."  (Emphasis added.)  In addition, the proximate cause of the disability must be either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

Under 38 C.F.R. § 3.361(e)(1), a VA employee is an individual (i) who is appointed by VA in the civil service under title 38, United States Code, or title 5, United States Code, as an employee as defined in 5 U.S.C.A. § 2105; (ii) who is engaged in furnishing hospital care, medical or surgical treatment, or examinations under authority of the law; and (iii) whose day-to-day activities are subject to supervision by the Secretary of Veterans Affairs.

Under 38 C.F.R. § 3.361(e)(2), a VA facility is a facility over which the Secretary of Veterans Affairs has direct jurisdiction.  See 38 U.S.C.A. § 1701(3)(A).

Under 38 C.F.R. § 3.361(f), activities that are not hospital care, medical or surgical treatment, or examination by a VA employee or in a VA facility within the meaning of 38 U.S.C.A. § 1151(a) are: (1) hospital care or medical services furnished under a contract made under 38 U.S.C.A. § 1703; (2) nursing home care furnished under 38 U.S.C.A. § 1720; and (3) hospital care or medical services, including examination, provided under 38 U.S.C.A. § 8153 in a facility over which the Secretary does not have jurisdiction.

In reference to the above, 38 U.S.C.A. § 1703 states that when Department facilities are not capable of furnishing economical hospital care or medical services because of geographical inaccessibility or are not capable of furnishing the care or services required, the Secretary, as authorized in section 1710 of this title, may contract with non-Department facilities in order to furnish hospital care or medical services to a veteran for the treatment of a service-connected disability.  See 38 U.S.C.A.            § 1703(a)(1)(A).

On October 13, 2008, the Veteran underwent the following surgical procedure: right ankle scope and limited debridement; right ankle open secondary lateral ankle ligament reconstruction with peroneus brevis autograft, modified chrisman-snook procedure.  The surgical procedure was performed at Rose Surgical Center by Dr. E.L. of Orthopedic Associates, LLC.  Rose Surgical Center, Orthopedic Associates, LLC, and Dr. E.L. are unaffiliated with VA and were unaffiliated with VA at the time of the procedure.  That is, Rose Surgical Center and Orthopedic Associates, LLC are non-VA facilities and Dr. E.L. is not a VA employee.  VA referred the Veteran to these providers, and paid for the procedure and related care on a fee basis.  The Veteran contends that during the procedure the surgeon cut the wrong tendon or ligament and that this error necessitated corrective surgical action in August 2010.

Although sympathetic to the Veteran's concerns, the Board emphasizes that compensation is awarded under the provisions of 38 U.S.C.A. § 1151 for additional disability only if such additional disability was caused by hospital care, medical or surgical treatment, or examination furnished by a Department employee or in a Department facility.  That is simply not the situation here.

There is no evidence of record to demonstrate, nor does the Veteran contend, that Rose Surgical Center or Orthopedic Associates, LLC are VA facilities or that Dr. E.L. was a VA employee.  See 38 C.F.R. § 3.361(e)(1), (2).  While a VA provider referred the Veteran to this facility, and payment for the procedure was provided by VA on a fee basis, the Veteran has provided no evidence to demonstrate that the facilities or doctor in question were under the direct control of the Secretary, or were part of the VA healthcare system at the time of the procedure in question.  A referral for treatment, or payment therefore, does not constitute direct control.

Accordingly, the procedure does not qualify as hospital care, medical or surgical treatment, or examination furnished by a VA employee or in a VA facility, as required for the award of compensation under 38 U.S.C.A. § 1151.  See 38 C.F.R.     § 3.361(f).  Therefore, compensation under 38 U.S.C.A. § 1151 is unavailable for any additional disability that may have been caused by the October 13, 2008 procedure, regardless of whether such additional disability was proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in the care provided at those facilities or by an event not reasonably foreseeable.  Additionally, the Veteran does not contend, and there is no evidence indicating, that regular follow-up care provided by VA employees or at VA facilities resulted in any additional disability.

Furthermore, to the extent that any of the care the Veteran received at Rose Surgical Center or Orthopedics Associates, LLC falls under the provisions of 38 U.S.C.A.    § 1703 (contracts for medical services in non-Departmental facilities), such care is specifically excluded from consideration under 38 U.S.C.A. § 1151.  See 38 C.F.R. § 3.361(f)(1).  Accordingly, the Veteran has not presented a legally-sufficient claim under the governing law and regulations.

In a case like this, where the law, but not the evidence, is dispositive, the appellant's claim must be denied because of the lack of legal entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 , 420 (1996).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for residual impairment associated with a right ankle ligament repair at Rose Surgical Center in October 2008 is denied.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


